Citation Nr: 0713185	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased (compensable) rating for right 
ear hearing loss.

2. Entitlement to an increased rating for dysthesia of the 
right fifth cranial nerve, currently rated as 10 percent 
disabling.

3. Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, with additional consideration 
for entitlement to an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the RO, which denied the claims on appeal.

The Board remanded these claims in September 2003 and March 
2006 for further development.  That development having been 
completed, these claims now return before the Board.  A 
hearing before the undersigned acting Veterans Law Judge at 
the RO was held in August 2004.


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is manifested 
by auditory acuity of no worse than level VI.  Her left ear 
is not service connected.

2.  The veteran's dysthesia of the right fifth cranial nerve 
is currently manifested by diminished sensation of the 
trigeminal nerve, resulting in moderate disability with no 
paralysis.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  There is no evidence of record 
which indicates that this disability caused marked 
interference with employment or frequent hospitalization


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.87, Tables VI, VII, Diagnostic 
Code (DC) 6100 (2006).  

2.  The criteria for an evaluation in excess of 10 percent, 
for dysthesia of the right fifth cranial nerve, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.123, 
4.124, 4.124a Diagnostic Codes 8205, 8405 (2006).

3.  There is no basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus; 
nor are the criteria for submission for assignment of an 
extra-schedular rating met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, April 
2006, and July 2006.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in her 
possession, and specifically informed her of the evidence 
required to substantiate her claims, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examinations.  In 
addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2006).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to an increased (compensable) rating for right 
ear hearing loss.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2006).  In this case, the veteran's left ear is 
not service-connected.  Therefore, her left ear will be 
assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the right ear meet this criteria in one 
instance, and therefore such alternate rating will be 
considered where appropriate.  

A private report of audiological evaluation in April 2002 
appears to show that pure tone thresholds, in decibels, were 
approximately as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
61
55
55
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

On the authorized VA fee basis audiological evaluation in 
June 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
46
45
40
45
55

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear.

A private report of audiological evaluation in August 2004 
appears to show that pure tone thresholds, in decibels, were 
approximately as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
100
100
NR
100
100

Speech recognition ability testing does not appear to have 
been performed at that time. 

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
79
50
75
95
95

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear.  The veteran was found to have a 
severe sensorineural hearing loss in the right ear.

As noted above, because the veteran's left ear is not service 
connected, her left ear is designated a Roman Numeral I.  38 
C.F.R. § 4.85(f).  

Based on the report of April 2002 private audiological 
examination, for the right ear, the average pure tone 
threshold of 61 decibels, along with a speech discrimination 
of 88 percent, warrants a designation of Roman Numeral III 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 
C.F.R. § 4.85, where the right ear is Roman Numeral III, and 
the left ear is Roman Numeral I, the appropriate rating is 0 
percent.  Considering a rating under Table VIa, due to the 
veteran's elevated decibel ratings, the veteran's right ear 
would be Roman Numeral IV, which combined with the left ear 
Roman Numeral of I, would still warrant only a noncompensable 
rating. 

Based on the report of June 2002 VA examination, for the 
right ear, the average pure tone threshold of 46 decibels, 
along with a speech discrimination of 74 percent, warrants a 
designation of Roman Numeral IV under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral IV, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent.  

Because speech recognition testing was apparently not 
conducted during private testing in August 2004, an 
appropriate rating cannot be determined from this testing.  
The Board also points out that the approximate findings from 
this examination of 100 decibels in each measurable range are 
markedly different from any audiological testing the veteran 
has received before or since this examination, thus the Board 
finds this examination of limited probative value.

Based on the report of August 2006 VA examination, for the 
right ear, the average pure tone threshold of 79 decibels, 
along with a speech discrimination of 68 percent, warrants a 
designation of Roman Numeral VI under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral VI, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent.  

The Board is not unsympathetic to the veteran's contentions 
regarding the severity of her service-connected right ear 
hearing loss.  The Board also does find that her hearing loss 
does appear to have increased in severity.  However, as noted 
above, evaluations for hearing loss are determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric testing.  Here, 
such testing has found that no more than a noncompensable 
rating is warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased rating for dysthesia of the right 
fifth cranial nerve, currently rated as 10 percent disabling.

The veteran's dysthesia of the right fifth cranial nerve is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8305, as neuritis.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial 
or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  
Neuralgia of the fifth (trigeminal) cranial nerve manifested 
by tic douloureux may be evaluated in accordance with 
severity up to complete paralysis.  38 C.F.R. §4.124a, 
Diagnostic Code 8405 (2006).

A 10 percent evaluation is warranted for moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve.  A 30 
percent evaluation requires severe incomplete paralysis.  A 
50 percent evaluation requires complete paralysis.  The 
evaluation is to be assigned based upon the relative degree 
of sensory manifestation or motor loss. 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2006).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for her service connected dysthesia of the right 
fifth cranial nerve.  In this regard, reviewing the evidence 
of record, a 
VA fee basis examination report of June 2002 showed 
diminished sensation in the distribution of the mandibular 
branch of the trigeminal nerve.  The veteran was able to chew 
and swallow.  She was diagnosed with neuritis.  She was found 
to have a purely peripheral nerve disorder which did not 
involve the motor full component of the trigeminal nerve.

VA examination report of August 2006 noted the veteran's 
complaints of numbness over the face distal to the surgical 
scar along with lancinating pain from the top of her head 
through the numb area into her neck.  She indicated the pain 
could be triggered by most any mouth movement, and had been 
present at the same level for years.  Upon examination, the 
mastoid and temporalis muscle mass and jaw movements were 
normal.  The examiner was able to map out numbness in the 
distribution of all three divisions of the right trigeminal 
nerve, with absence of pain and light touch but with some 
reservation of pressure, and a diminished lid brush reflex on 
the right.  The veteran was diagnosed with a presumed injury 
to the right 5th cranial nerve with resultant partial 
secondary loss, and with trigeminal neuralgia as a residual.  
The severity of the condition was noted to be moderate, and 
the examiner indicated that the veteran did not have 
incomplete paralysis of her right fifth cranial nerve, but 
rather a trigeminal neuralgia with a sensory neuropathy.

The Board finds that this evidence does not show findings 
comparable with severe incomplete paralysis of the fifth 
(trigeminal) cranial nerve, such that a higher rating would 
be warranted; there is no evidence of paralysis at all, and 
the veteran's symptomatology can be characterized as no more 
than moderate.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this condition.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App at 57.

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, with additional consideration 
for entitlement to an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1).

As to an increased schedular evaluation for the veteran's 
service connected tinnitus, the RO denied the veteran's 
request for an increased rating because, under Diagnostic 
Code (DC) 6260, there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal, as to an 
increased schedular evaluation,  must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's tinnitus on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, there is absolutely no showing that this 
disorder has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  While the 
veteran stated during an August 2006 report of VA examination 
that her tinnitus was very annoying, she also stated that she 
had learned how to live with it.  The veteran specifically 
stated during her hearing in August 2004 that she had not 
lost any time from work for this disability, and that she had 
not been hospitalized for this disability.

In the absence of evidence of such factors, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the veteran is not entitled 
to a schedular or an extraschedular rating for her service 
connected tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied

Entitlement to an increased rating for mild dysthesia of the 
right fifth cranial nerve, currently rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, with additional consideration 
for entitlement to an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1), is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


